Appeal from a judgment (denominated order) of the Supreme Court, Erie County (John P Lane, J.), entered December 2, 2002. The judgment, insofar as appealed from, granted the CPLR article 78 petition insofar as it sought a copy of a photograph of respondent Sung-Ook Baik, M.D., Associate Medical Examiner, Erie County Medical Examiner’s Office.
It. is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Pigott, Jr., PJ., Pine, Hurlbutt, Kehoe and Hayes, JJ. [See 2002 NY Slip Op 50487(H).]